Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-25-2002

USA v. Matvia
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3874




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Matvia" (2002). 2002 Decisions. Paper 768.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/768


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                       __________

                                           No. 01-3874
                                           __________

                                UNITED STATES OF AMERICA

                                                  v.

                                  JOHN MICHAEL MATVIA,
                                                   Appellant
                                        __________

                ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                (D.C. Crim. No. 01-cr-00072-1)
                     District Judge: The Honorable James F. McClure, Jr.
                                         __________

                            Submitted Under Third Circuit LAR 34.1(a)
                                       November 20, 2002
                                         __________

           Before: BARRY, AMBRO, Circuit Judges, and ACKERMAN,* District Judge

                               (Opinion Filed: November 25, 2002)
                                         ____________

                                           OPINION
                                         ____________




   *
   The Honorable Harold A. Ackerman, United States District Judge for the District of
New Jersey, sitting by designation.
BARRY, Circuit Judge

        We need not discuss this case in other than barebones fashion because there is

nothing in dispute between the parties, including the relief that should be granted. We

agree that the requested relief is appropriate and, accordingly, will vacate the sentence

imposed and, as the United States puts it, “remand the case to the district court to let Matvia

rethink his guilty plea, this time with help from a new lawyer.” Appellee’s Br. at 9. As it

also notes, while it believes that it “has a tenable argument based on the implications of the

record” and while it recognizes that “the district court’s predicament was unusually

challenging in this case,” there is, in its view, enough to Matvia’s claim to confess error and

join him in the prayer for relief. Id. at 8-9. We applaud the United States for having taken

this principled position.

        The facts are not in dispute and we quote verbatim the relevant portions of the

United States’ statement of those facts.

                 [T]he appellant, John Michael Matvia, suffers from a personality
        disorder. In April, 2002, he was charged with threatening a federal judge
        under Title 18, United States Code, Section 115, and was represented by
        appointed counsel. He entered a guilty plea to that charge and, while the case
        was pending imposition of sentence, wrote to the district court complaining
        about defense counsel’s performance and implicitly casting doubt on the
        advisability of his guilty plea in view of the perceived ineffectiveness of
        appointed counsel in exploring and preparing possible defenses. The court
        treated the letters as a motion to discharge appointed counsel and to withdraw
        the guilty plea.

                On the date first set for the sentencing hearing, the district court held
        an ex parte hearing with the defendant and the same appointed counsel Matvia
        had complained about in his letter. After hearing from Matvia and his
        counsel, the district judge denied the motion to withdraw the plea and

                                                     2
        allowed appointed counsel to continue her representation of the defendant.

Appellee’s Br. at 5.

        It is important to note that although counsel denied Matvia’s accusations and had not

sought to withdraw, she made it quite clear that a conflict of interest would exist, and new

counsel required, were the Court to construe Matvia’s motion, as it did, as a motion to

withdraw his plea based on those accusations. But nothing in the record indicates that the

Court considered the potential conflict much less sought to appoint new counsel to assist

Matvia in his motion to withdraw his plea. As Matvia argues here, he was essentially

unrepresented given that counsel was defending herself and her conduct at the hearing, and

not him; indeed, counsel was conflicted once Matvia cited her supposed failures to defend

him vigorously as his reason for seeking to withdraw his plea. Immediately upon the denial

of his motion, Matvia was sentenced to a probationary term of five years. We appointed

new counsel on appeal.

        We need not reprise the well established caselaw the parties have cited in their

submissions to us. Suffice it to say that this appeal is predicated on the ground that the

District Court ignored a conflict of interest that should have been addressed with the

appointment of new counsel, perhaps only for purposes of the motion to withdraw the plea.

Under the unusual circumstances of this case, the government’s confession of error was

warranted. We will grant the parties’ request to vacate the sentence and remand the case for

the District Court to appoint counsel to assist Matvia in considering his decision to abide

by or to move to withdraw his guilty plea. If he decides to abide by his guilty plea or files

                                                     3
an unsuccessful motion to withdraw that plea, it will be necessary for the District Court to

reimpose sentence. If he files a motion to withdraw his guilty plea which is granted, he can

replead or go to trial.




TO THE CLERK OF THE COURT:

        Kindly file the foregoing Opinion.




                                                            /s/ Maryanne Trump Barry
                                                         Circuit Judge




                                                    4
                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                       __________

                                           No. 01-3874
                                           __________

                                UNITED STATES OF AMERICA

                                                   v.

                                   JOHN MICHAEL MATVIA,
                                                    Appellant
                                         __________

                ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                (D.C. Crim. No. 01-cr-00072-1)
                     District Judge: The Honorable James F. McClure, Jr.
                                         __________

                            Submitted Under Third Circuit LAR 34.1(a)
                                       November 20, 2002
                                         __________

           Before: BARRY, AMBRO, Circuit Judges, and ACKERMAN,* District Judge

                                          ____________

                                           JUDGMENT
                                          ____________


       This cause came on to be heard on the record from the United States District Court

for the Western District of Pennsylvania and was submitted on November 20, 2002.

       On consideration whereof, it is now here ordered and adjudged by this Court that the



   *
   The Honorable Harold A. Ackerman, United States District Judge for the District of
New Jersey, sitting by designation.
judgment of sentence of October 10, 2001 is vacated and the case is remanded for

proceedings in accordance with this Opinion.


                                               ATTEST:


                                               _______________________
                                               Acting Clerk

Dated: 25 November 2002




                                                 2